DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 7, filed on the 29th of June, 2022, with respect to the rejection(s) of Claims 1, 6, 13 and 16 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0360507 A1 to Cariou et al. (Cariou), in view of Publication No.: US 2018/0014334 A1 to Anh et al. (Ahn), Claims 2 and 14 under 35 U.S.C. 103 as being unpatentable over Cariou, in view of Ahn and further in view of Publication No.: US 2016/0044608 A1 to Denic et al. (Denic), Claims 9-11, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2016/0360507 A1 to Cariou et al. (Cariou) and Claim 12 under 35 U.S.C. 103 as being unpatentable over Cariou, in view of Publication No.: US 2011/0292921 to Hunter, David (Hunter) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-6, 8-16 and 18-20 (renumbered to as Claims 1-18) are allowed.
	Independent Claims 1, 9, 13 and 19 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein the channel contention is performed by selecting a contention window value according to a transmission request frame to request data transmission and a contention window value according to a transmission request frame to request energy reception differently’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463